Citation Nr: 1645481	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  15-45 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen service connection for a right knee disability, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to service connection for a right knee disability is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2008 rating decision, the RO denied service connection for right knee pain.   

2.  Evidence received since the August 2008 rating decision is new and material, sufficient to reopen service connection for a right knee disability.


CONCLUSION OF LAW

1.  The August 2008 rating decision which denied service connection for right knee pain is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1103 (2016). 

2.  The evidence received subsequent to the August 2008 rating decision is new and material to reopen service connection for a right knee disability.  38 U.S.C.A. 
§ 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim.  Id; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is reopening service connection for a right knee disability, and remanding the issue for further development, no further discussion of VA's duties to notify and assist is necessary in this case. 

New and Material Evidence Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO denied service connection for right knee pain in an unappealed August 2008 rating decision.  In that decision, the RO noted that service medical records were no available as they had been destroyed in a fire at the National Personnel Records Center in 1973.  However, a July 1953 separation examination report was of record and showed that the Veteran had a trick "left" knee in service.  The RO denied service connection for a right knee disability finding that the condition neither occurred in nor was caused by service, and because there was no evidence that the claimed condition existed.  The Veteran did not appeal the August 2008 denial of service connection and no relevant medical evidence addressing that issue was received within one year of the August 2008 denial; thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).   For these reasons, the Board finds that new and material evidence in this case must tend to establish that the Veteran has a currently diagnosed right knee disability or must tend to establish a nexus between the claimed disability and service. 

New evidence received subsequent to the August 2008 rating decision includes VA treatment records dated from 2000 to 2015, and lay statements and hearing testimony from the Veteran.  VA treatment records identify a current diagnosis of degenerative joint disease in the right knee since at least 2000 with a reported history of right knee pain since service.  In August 2016, the Veteran described a right knee injury in service, described having intermittent right knee pain since service, and he identified treatment for the right knee at the VA Medical Center in Shreveport, Louisiana since the 1970s.  The Board finds new evidence relates to the previously unestablished fact of a current diagnosis, identifies some chronicity of symptoms post-service, and triggers VA's duty to assist the Veteran in obtaining outstanding VA treatment records.  Accordingly, the Board finds that the low threshold for reopening service connection, identified in Shade, has been met.  Id. at 118.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for a right knee disability has been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right knee disability is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2015).  

During an August 2016 Board hearing, the Veteran indicated that he had been receiving treatment for right knee pain at the VA Medical Center in Shreveport, Louisiana since the 1970s.  The AOJ should obtain any outstanding VA medical records from the Shreveport VA medical center dated from 1970 to 2010 and should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).Where a Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case, to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The Veteran has described a right knee injury in service, and has consistently reported that he was assessed with a trick right knee in service.  Service treatment records are not available in this case, but a separation examination report is of record and noted that the Veteran had a trick left knee, but did not mention the right knee.  Based on any additional medical evidence obtained on remand that may relate the history of treatment for Veteran's right knee, and which may or may not resolve the apparent discrepancy between the Veteran's report of having a trick right knee in service, versus a trick left knee, the Board finds that a remand for a VA examination is warranted to help address whether currently diagnosed degenerative joint disease in the right knee is related to the reported right knee injury in service. 

Additionally, it does not appear that the Veteran has been afforded VCAA notice addressing his current claim for service connection.  Accordingly, such notice should be provided to the Veteran on remand.  


(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue the Veteran VCAA notice addressing his reopened claim for service connection for a right knee disability.  

2.  The AOJ should obtain updated VA treatment records from the VA Medical Center in Shreveport, Louisiana dated from 1970 to 2010.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3.  After all outstanding evidence has been associated with the record, the Veteran should be afforded a VA examination address the etiology of diagnosed right knee degenerative joint disease.  The record must be made available to the examiner for review.  

The examiner should identify all currently diagnosed right knee disabilities, and state, based on the available evidence, whether it is at least as likely as not that such disorder was incurred in service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for his or her opinion with references to the evidence of record.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his agent with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


